Title: To George Washington from Edmund Randolph, 22 February 1794
From: Randolph, Edmund
To: Washington, George


          
            [Philadelphia] Saturday 22d Feb. [1794]
          
          E. Randolph has the honor of informing the President, that he will present Mr Fauchet
            certainly at 12 o’clock; at any rate rather before than after.
          Colo. H. could not go over the whole; but he has agreed to look
            at the parts, to which his attention may be arrested by my cross in the margin[.] To
            morrow he will do this.
          The message was advised, as it is now sent.
          As my carriage is not in town, and Mr Fauchet has not one of his own, I mean to borrow
            one; and to return his visit at 11 o’clock at the city-tavern. From thence, we will
            proceed to your house, at a quarter before twelve.
          The form, which is submitted is the following:
          1. to announce Mr Fauchet by name and description.
          2. He will present his sealed credentials with those observations, which the occasion
            may dictate.
          3. The President will open them; and may either deliver them to me to read, or say,
            that he is apprized of their contents.
          4. Will it not be proper for the President, then to say, “I receive you in the quality
            of minister plenipotentiary of the French Republic”: and to add any complimentary
              matter.
          5. This being interpreted to him, he will make a reply; which being communicated to
            you, if you choose to say nothing more, we will, after a convenient pause, retire.
          It is probable, that he may return to visit you among others on this day.
        